958 F.2d 377
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.PEOPLE OF THE TERRITORY OF GUAM, Plaintiff-Appellee,v.Irvin Jay WELCH, Defendant-Appellant.
No. 90-10565.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1991.*Decided March 18, 1992.

Before ALARCON, D.W. NELSON and CANBY, Circuit Judges.

ORDER

1
We adopt and affirm on the basis of the decision of the Appellate Division of the District Court of Guam, Criminal Case CR 90-00008-CCD.


2
IT IS SO ORDERED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4